DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raring et al. (US Pub No: 2019/0179015 A1, hereinafter Raring).
Regarding Claim 1:
	Raring discloses:
A headlamp module of a vehicle comprising: a housing including a window; 
an illumination submodule disposed inside the housing and configured to provide illumination light to be transmitted through the window toward a scene in front of the vehicle.  Paragraph [0427] describes a LIDAR system 2820 that is housed within the headlamp of an automobile.  As is common in most vehicles, the headlamp is protected by a window/glass/plastic surface.  Additionally, paragraph [0353] describes a laser device 1003 that has a cap member 1006 that has a transparent window 1007 that is configured to allow the emitted light to pass to the outside environment.
and a first LiDAR sensor disposed inside the housing and laterally displaced from the illumination submodule, the first LiDAR sensor comprising: one or more laser sources configured to emit laser beams to be transmitted through the window toward the scene, the laser beams being reflected off of one or more objects in the scene, thereby generating return laser beams to be transmitted through the window toward the first LiDAR sensor; and one or more detectors configured to receive and detect the return laser beams.  Paragraph [0425] describes a LIDAR system 2820 that is comprised of a layer subsystem that has a transmitter module 2822 that generates and directs laser light pulses as one or more sensing light signals to the surround environment.  Additionally, the detection subsystem including at least a receiver module 2823.  This receiver module 2823 detects light signals upon returns of the one or more sensing light signals after reflection of the surround environment.  

Regarding Claim 20:
	Raring discloses:
A headlamp module of a vehicle comprising: a housing including a window; an illumination submodule disposed inside the housing and configured to provide illumination light to be transmitted through a first section of the window toward a scene in front of the vehicle.  Paragraph [0427] describes a LIDAR system 2820 that is housed within the headlamp of an automobile.  As is common in most vehicles, the headlamp is protected by a window/glass/plastic surface.  Additionally, paragraph [0353] describes a laser device 1003 that has a cap member 1006 that has a transparent window 1007 that is configured to allow the emitted light to pass to the outside environment.
and a first LiDAR sensor disposed inside the housing and laterally displaced from the illumination submodule, the first LiDAR sensor comprising: one or more laser sources configured to emit laser beams.  Paragraph [0425] describes a LIDAR system 2820 that is comprised of a layer subsystem that has a transmitter module 2822 that generates and directs laser light pulses as one or more sensing light signals to the surround environment.  Additionally, the detection subsystem including at least a receiver module 2823.  This receiver module 2823 detects light signals upon returns of the one or more sensing light signals after reflection of the surround environment.  
an emission lens molded in a second section of the window adjacent the first section of the window, the emission lens configured to collimate and direct the laser beams toward the scene, one or more objects in the scene reflecting the laser beams, thereby generating return laser beams.  Paragraph [0322] describes free space optics such as collimating lenses that can be used to shape the beam prior to incidence on the phosphor.  
a receiving lens molded in the second section of the window, the receiving lens configured to receive and focus the return laser beams onto a detection plane.  Paragraph [0407] describes a the scanned laser beam illuminates a target area and the reflected or bounced light is received in an input receiver 2719 where the light can be coupled through optics prior to striking some sensors.
and one or more detectors positioned at the detection plane and configured to receive and detect the return laser beams.  Paragraph [0425] describes a LIDAR system 2820 that is comprised of a layer subsystem that has a transmitter module 2822 that generates and directs laser light pulses as one or more sensing light signals to the surround environment.  Additionally, the detection subsystem including at least a receiver module 2823.  This receiver module 2823 detects light signals upon returns of the one or more sensing light signals after reflection of the surround environment.  Paragraph [0396] describes a high speed and high-power laser pulses that are time with the responses of a detector to calculate the distances to an object from the reflected light.

Regarding Claim 2:
	Raring discloses:
The headlamp module of claim 1 wherein: the laser beams emitted by the one or more laser sources comprise light in an infrared (IR) wavelength range; and the window is transparent for the IR wavelength range.  Paragraph [0431] describes that the LIDAR system operates within an infrared wavelength.  Paragraph [0353] describes a laser device 1003 that has a cap member 1006 that has a transparent window 1007 that is configured.

Regarding Claim 19:
	Raring discloses:
The headlamp module of claim 1 further comprising a thermal-conductive mount, wherein the first LiDAR sensor is mounted on the thermal-conductive mount.  Paragraph [0228] descries a submount for a laser that has a high thermal conductivity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Pomeranz et al. (US Pub No: 2019/0155126 A1, hereinafter Pomeranz).
Regarding Claim 3:
Raring discloses the above inventions in claims 1 and 2.  Raring does not disclose an IR wavelength range from about 750nm to about 3000nm.
Pomeranz teaches:
The headlamp module of claim 2 wherein the IR wavelength range is from about 750 nm to about 3000 nm.  Paragraph [0044] describes laser oscillators 510, 515, 520, and 525 that generate a seed laser beam of a different wavelength between 700nm and about 3000nm.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Raring to incorporate the teachings of Pomeranz to show an IR wavelength range from about 750nm to about 3000nm.  One would have been motivated to do so because Near-Infrared Radar (NIR) does not degrade as rapidly in poor environmental conditions, like in rain or fog.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Grosser et al. (US Pub No: 2020/0393568 A1, hereinafter Grosser).
Regarding Claim 4:
Raring discloses the above inventions in claims 1 and 2.  Raring does not disclose a headlamp module wherein the window includes an anti-reflective coating for the IR wavelength range.
Grosser teaches:
The headlamp module of claim 2 wherein the window includes an anti- reflective coating for the IR wavelength range.  Paragraph [0170] describes a multilayer article that has a substrate layer and one or more topcoat layers.  These layers include functional layers such as anti-fog, anti-dust and/or anti-reflection layers, provided that they do not significantly attenuate the signal of the LIDAR sensor.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Raring to incorporate the teachings of Grosser to show a headlamp module wherein the window includes an anti-reflective coating for the IR wavelength range.  One would have been motivated to do so to that laser beams sent from the LIDAR device won’t be reflected back before entering the environment.

Regarding Claim 5:
	Grosser teaches:
The headlamp module of claim 4 wherein the anti-reflective coating is disposed on a section of the window directly in front of the first LiDAR sensor.  Paragraph [0170] describes a multilayer article that has a substrate layer and one or more topcoat layers.  These layers include functional layers such as anti-fog, anti-dust and/or anti-reflection layers, provided that they do not significantly attenuate the signal of the LIDAR sensor.  Paragraph [0019] describes that these coating systems are used for headlamp covers.

Claim(s) 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grosser in view of Wilson et al. (US Pub No: 2018/0067212 A1, hereinafter Wilson).
Regarding Claim 6:
Raring discloses the above inventions in claim 1.  Raring does not disclose a headlamp module that comprises a baffle disposed inside the housing between the illumination submodule and the first LIDAR sensor, configured to block light emitted from the illumination submodule from the first LIDAR sensor.
Wilson teaches:
The headlamp module of claim 1 further comprising a baffle disposed inside the housing between the illumination submodule and the first LiDAR sensor, wherein the baffle is configured to block light emitted from the illumination submodule from the first LiDAR sensor.  Paragraph [0034] describes visible light being blocked by layer 36 of window 20, so that the optical component 38 is hidden from view.  Infrared light will pass through layer 36.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grosser to incorporate the teachings of Wilson to show a headlamp module that comprises a baffle disposed inside the housing between the illumination submodule and the first LIDAR sensor, configured to block light emitted from the illumination submodule from the first LIDAR sensor.  One would have been motivated to do so to reduce light scatter and noise for the infrared-light based optical components ([0009] of Wilson).

Regarding Claim 8:
Raring discloses the above inventions in claim 1.  Raring does not disclose a headlamp module with laser beams emitted by the one or more laser sources comprise light in an IR wavelength range and includes a first section and a second section, with the first section being transparent for a visible wavelength range and a second section being transparent for the IR wavelength range, an illumination submodule is disposed directly behind the first section of the window so that the illumination light is transmitted through the first section, and a first LIDAR sensor being disposed directly behind the section sector of the window so that the laser beams are transmitted through the section.
Wilson teaches:
The headlamp module of claim 1 wherein: the laser beams emitted by the one or more laser sources comprise light in an infrared (IR) wavelength range; 
the window includes a first section and a second section, the first section being transparent for a visible wavelength range, and the second section being transparent for the IR wavelength range.  Paragraph [0034] describes visible light being blocked by layer 36 of window 20, so that the optical component 38 is hidden from view.  Infrared light will pass through layer 36.
the illumination submodule is disposed directly behind the first section of the window so that the illumination light is transmitted through the first section.  Paragraph [0034] describes visible light being blocked by layer 36 of window 20, so that the optical component 38 is hidden from view.  Infrared light will pass through layer 36.
and the first LiDAR sensor is disposed directly behind the second section of the window so that the laser beams are transmitted through the second section.  Paragraph [0034] describes visible light being blocked by layer 36 of window 20, so that the optical component 38 is hidden from view.  Infrared light will pass through layer 36.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grosser to incorporate the teachings of Wilson to show a headlamp module with laser beams emitted by the one or more laser sources comprise light in an IR wavelength range and includes a first section and a second section, with the first section being transparent for a visible wavelength range and a second section being transparent for the IR wavelength range, an illumination submodule is disposed directly behind the first section of the window so that the illumination light is transmitted through the first section, and a first LIDAR sensor being disposed directly behind the section sector of the window so that the laser beams are transmitted through the section..  One would have been motivated to do so to reduce light scatter and noise for the infrared-light based optical components ([0009] of Wilson).

Regarding Claim 10:
	Wilson teaches;
The headlamp module of claim 8 wherein the second section of the window is not transparent for the visible wavelength range.  Paragraph [0034] describes visible light being blocked by layer 36 of window 20, so that the optical component 38 is hidden from view.  Infrared light will pass through layer 36.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Wilson and further in view of Grosser.
Regarding Claim 9:
Raring and Wilson teach the above inventions in claim 8.  Raring does not disclose a headlamp module wherein the window includes an anti-reflective coating for the IR wavelength range.	
Grosser teaches:
The headlamp module of claim 8 wherein the second section of the window includes an anti-reflective coating for the IR wavelength range.  Paragraph [0170] describes a multilayer article that has a substrate layer and one or more topcoat layers.  These layers include functional layers such as anti-fog, anti-dust and/or anti-reflection layers, provided that they do not significantly attenuate the signal of the LIDAR sensor.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Raring and Wilson to incorporate the teachings of Grosser to show a headlamp module wherein the window includes an anti-reflective coating for the IR wavelength range.  One would have been motivated to do so to that laser beams sent from the LIDAR device won’t be reflected back before entering the environment.

Claim(s) 7, 11 – 12, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Yamamoto et al. (US Pub No: 2020/0301012 A1, hereinafter Yamamoto).
Regarding Claim 7:
	Raring discloses:
The headlamp module of claim 1 further comprising: a cable harness connected to the first LiDAR sensor, the cable harness including a first set of electrical wires for providing power to the first LiDAR sensor and the illumination submodule, and for communicating electrical signals to and from the first LiDAR sensor and the illumination submodule.  Paragraph [0042] describes a LIDAR system that includes a power source and a processor coupled the power source and configured to supply power and generate a driving current and a control signal.
Raring does not disclose a secondary cable connecting the illumination submodule to the first LIDAR sensor, which includes a second set of electrical wires for providing power to the illumination submodule and for communicating electrical signals to and from the illumination submodule.
	Yamamoto teaches:
and a secondary cable bundle connecting the illumination submodule to the first LiDAR sensor, the secondary cable bundle including a second set of electrical wires for providing power to the illumination submodule and for communicating electrical signals to and from the illumination submodule.  Paragraph [0249] describes a power supply that supplies power to the visible light camera, the LIDAR sensor 92, etc….  Paragraph [0248] describes a controller 95 that is configured to receive a control signal from the signal processor 15 via the communicator 96 and control the operations of the visible light camera 91 and the LIDAR sensor 92.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Raring to incorporate the teachings of Yamamoto to show a secondary cable connecting the illumination submodule to the first LIDAR sensor, which includes a second set of electrical wires for providing power to the illumination submodule and for communicating electrical signals to and from the illumination submodule.  One would have been motivated to do so that the LIDAR sensor and illumination submodule no when to turn on based on directions from a controller.

Regarding Claim 11:
Raring discloses the above invention in claim 1.  Raring does not disclose a headlamp module that comprises a second LIDAR sensor disposed inside the housing and laterally displaced from the illumination submodule and the first LIDAR sensor.
Yamamoto teaches:
The headlamp module of claim 1 further comprising a second LiDAR sensor disposed inside the housing and laterally displaced from the illumination submodule and the first LiDAR sensor.  Paragraph [0165] describes a first sensor unit 141 and a second sensor unit 161 are housed in a common housing.  Figure 3 shows the two sensors being laterally displaced from each other.  Paragraph [0095] describes that the second sensor unit 16 includes a LIDAR sensor 62.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Raring to incorporate the teachings of Yamamoto to show a headlamp module that comprises a second LIDAR sensor disposed inside the housing and laterally displaced from the illumination submodule and the first LIDAR sensor.  One would have been motivated to do so that the second LIDAR sensor can sense information outside of the vehicle in a different manner from the first sensor ([0012] of Yamamoto).

Regarding Claim 12:
	Raring discloses:
The headlamp module of claim 11 wherein the illumination submodule is disposed between the first LiDAR sensor and the second LiDAR sensor.  Paragraph [0425] of Raring describes a LIDAR system 2820 that is comprised of a layer subsystem that has a transmitter module 2822 that generates and directs laser light pulses as one or more sensing light signals to the surround environment.  Additionally, the detection subsystem including at least a receiver module 2823.  This receiver module 2823 detects light signals upon returns of the one or more sensing light signals after reflection of the surround environment.  Paragraph [0165] of Yamamoto describes a first sensor unit 141 and a second sensor unit 161 are housed in a common housing.  Figure 3 shows the two sensors being laterally displaced from each other.  Paragraph [0095] describes that the second sensor unit 16 includes a LIDAR sensor 62.

Regarding Claim 14:
	Yamamoto teaches:
The headlamp module of claim 11 wherein an optical axis of the first LiDAR sensor and an optical axis of the second LiDAR sensor are along different directions.  Figure 3 shows a LIDAR sensor 161 and a second LIDAR sensor 141 that are aimed at a different axis from each other.  Paragraph [0136] describes a first sensor unit that includes a LIDAR sensor 41.  Paragraph [0147] describes a second sensor unit that comprises a LIDAR sensor 62.  

Regarding Claim 15:
	Yamamoto teaches:
The headlamp module of claim 14 wherein the optical axis of the first LiDAR sensor and the optical axis of the second LiDAR sensor are substantially orthogonal to each other.  Paragraph [0136] describes a first sensor unit that includes a LIDAR sensor 41.  Paragraph [0147] describes a second sensor unit that comprises a LIDAR sensor 62.  Figure 3 shows that these sensors are placed at a 90-degree axis to each other, or orthogonal.

Regarding Claim 16:
	Yamamoto teaches:
The headlamp module of claim 14 wherein: the window includes a front portion and a side portion; the optical axis of the first LiDAR sensor is substantially perpendicular to the front portion of the window; and the optical axis of the second LiDAR sensor is substantially perpendicular to the side portion of the window.  Paragraph [0136] describes a first sensor unit that includes a LIDAR sensor 41.  Paragraph [0147] describes a second sensor unit that comprises a LIDAR sensor 62.  Figure 3 shows that the first lidar sensor is perpendicular to the front window and the second lidar sensor is perpendicular to the side window.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Yamamoto and further in view of Wilson.
Regarding Claim 13:
Raring discloses the above inventions in claim 12.  Raring and Yamamoto do not teach a headlamp module that comprises a baffle disposed inside the housing between the illumination submodule and the first LIDAR sensor, configured to block light emitted from the illumination submodule from the first LIDAR sensor.
Wilson teaches:
The headlamp module of claim 12 further comprising: a first baffle disposed inside the housing between the illumination submodule and the first LiDAR sensor, the first baffle configured to block light emitted from the illumination submodule from the first LiDAR sensor.  Paragraph [0034] describes visible light being blocked by layer 36 of window 20, so that the optical component 38 is hidden from view.  Infrared light will pass through layer 36.
and a second baffle disposed inside the housing between the illumination submodule and the second LiDAR sensor, and second baffle configured to block light emitted from the illumination submodule from the second LiDAR sensor.  Paragraph [0034] describes visible light being blocked by layer 36 of window 20, so that the optical component 38 is hidden from view.  Infrared light will pass through layer 36.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Grosser to incorporate the teachings of Wilson to show a headlamp module that comprises a baffle disposed inside the housing between the illumination submodule and the first LIDAR sensor, configured to block light emitted from the illumination submodule from the first LIDAR sensor.  One would have been motivated to do so to reduce light scatter and noise for the infrared-light based optical components ([0009] of Wilson).

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raring in view of Yamamoto and further in view of Lee et al. (US Patent No: 9,917,355 B1, hereinafter Lee).
Regarding Claim 17:
Raring and Yamamoto teach the above inventions in claim 14.  Raring and Yamamoto do not teach an angular field of view ranging from about 60 degrees to about 120 degrees.
Lee teaches:
The headlamp module of claim 14 wherein each of the first LiDAR sensor and the second LiDAR sensor has an angular field of view (FOV) ranging from about 60 degrees to about 120 degrees.  Column 8, lines 46 – 61 describe a first and second radar subsystem that has field of view of 60 degrees both ways and a total field of view of 120 degrees.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Raring and Yamamoto to incorporate the teachings of Lee to show an angular field of view ranging from about 60 degrees to about 120 degrees.  One would have been motivated to do so that the LIDAR system can scan a wide range of area in front and to the side of the vehicle.

Regarding Claim 18:
	Lee teaches:
The headlamp module of claim 17 wherein the first LiDAR sensor and the second LiDAR sensor provide a combined FOV ranging from about 120 degrees to about 240 degrees.  Column 8, lines 46 – 61 describe a first and second radar subsystem that has field of view of 60 degrees both ways and a total field of view of 120 degrees.  This results in the total field of view being 240 degrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solar (US Pub No: 2018/0029641 A1): A parking assist system for a vehicle includes a camera disposed at a vehicle and having a field of view exterior of the vehicle. An image processor processes image data captured by the camera to determine presence of a wall or object present in the field of view of the camera. A light projecting device is disposed at the vehicle and operable to project a visual pattern toward an area encompassed by the field of view of the camera. During a parking maneuver, and responsive to determination that the vehicle is approaching the wall or object, the parking assist system controls the light projecting device to project the visual pattern toward the determined wall or object. The projected visual pattern is viewable by a driver of the vehicle during the parking maneuver, and the projected visual pattern is indicative of distance between the vehicle and the determined wall or object.
Yap (US Pub No: 2015/0177381 A1): Optical angle of arrival sensors and methods for determining an angle of arrival of incident light are provided, wherein one sensor includes a focusing lens and an array of lateral-effect position sensing detector (LEPSD) elements. The focusing lens is configured to focus light on the array, wherein each of the LEPSD elements includes an absorber region that absorbs light of a first wavelength range that is focused on the LEPSD elements. Each of the LEPSD elements further includes at least one lateral current conducting layer that has a relatively low sheet resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665